Attachment to Advisory Action
       Continuation of 3 NOTE:  Amended claims 1 and 5 recite the new limitations “infant”, "stool sample”, “treating the infant afflicted with necrotizing enterocolitis, wherein treating comprises administering an effective amount of an antibiotic, a probiotic, an intravenous fluid, an iAP replacement composition, a small molecule effector of catalytic activity, an anti-inflammatory agent, parenteral or intravenous nutrition, a biologic, or a prebiotic; withholding oral feeding; surgery; or a combination thereof” and “treating the infant afflicted with necrotizing enterocolitis, administering an effective amount of an antibiotic, a probiotic, an intravenous fluid, an iAP replacement composition, a small molecule effector of catalytic activity, an anti-inflammatory agent, parenteral or intravenous nutrition, a biologic, or a prebiotic;, withholding oral feeding; surgery; or a combination thereof.” require further consideration and a further search.   
       Continuation of 12 NOTE:  because of reasons set forth in the previous rejections.  Further, Applicant’s arguments are directed to the new issues which will not be entered and considered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/GARY COUNTS/           Primary Examiner, Art Unit 1641